DETAILED ACTION
The instant action is in response to application 2 Dec 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objection has been withdrawn.
The abstract objection has been withdrawn.
The 112 rejection has been withdrawn.
Applicant’s remarks have been considered but are moot for not taking into account the references used in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rollin (US 2016/0134211) in view of Yoshikawa (US 2018/0122551) and Cooney (US 1,992,814).
As to claim 1,  Rollin discloses an AC/DC converter comprising an input of the AC/DC converter, said converter being intended to receive an input three-phase AC voltage (12) and to 
Rollin does not teach that are and two windings, each winding of the two windings being wound. about one branch selected from the two branches and being held away from the magnetic circuit, at every point of the winding, by means of a set of at least one holding block made of a material having an A-scale Shore hardness lower than or equal to 50.
Yoshikawa teaches the interphase inductor comprising a magnetic circuit comprising two branches (2a, 2b) that are substantially parallel  (¶28 “parallel”), each winding being wound about one branch selected from the two branches  having an A-scale Shore hardness lower than or equal to 50  (¶18 “According to another aspect of the reactor, the sealing resin portion has a Shore A hardness of at least 20 and at most 90.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use the reactor of Yoshikawa to reduce vibrations (¶8).  
Cooney teaches and being held away from the magnetic circuit, at every point of the winding, by means of a set of at least one holding block made of a material (See Figs.1/2.  Items 16 and 17 both provide support for parallel windings 15 and 14, and note that the distance still extends in Fig. 2)

As to claim 2, Rollin does not disclose The AC/DC converter according to claim 1, wherein the winding is fastened to the branch by means of the set of at least one holding block.
Cooney teaches wherein the winding is fastened to the branch by means of the set of at least one holding block (Figs. 2/3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use the insulator of Cooney to reduce the probability of sparking between the core and windings. 
As to claim 3, Rollin does not disclose wherein the winding is fastened to the branch solely by means of the set of at least one holding block.
Cooney does not disclose wherein the winding is fastened to the branch solely by means of the set of at least one holding block.  He does make this obvious (Fig. 2/3).  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use the reactor of Yoshikawa to reduce vibrations (¶8).  
As to claim 4, Rollin does not disclose wherein the set of at least one block comprises a plurality of blocks spaced apart along a longitudinal axis along which the branch extends longitudinally.
Yoshikawa teaches wherein the set of at least one block comprises a plurality of blocks spaced apart along a longitudinal axis along which the branch extends longitudinally (32m/32g).

As to claim 5, Rollin does not disclose wherein the material is an adhesive.
Yoshikawa teaches wherein the material is an adhesive (¶54 “epoxy resins, urethane resins, silicone resins, unsaturated polyester resins, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use the reactor of Yoshikawa to reduce vibrations (¶8).  
As to claim 6, Rollin discloses wherein the transformer comprises a primary that is intended to receive the input three-phase AC voltage.
As to claim 7, the combination discloses a process for manufacturing an AC/DC converter according to claim 1, comprising the following steps for each winding: a winding step in order to form the winding about the branch so that the winding is able to be held away from the magnetic circuit at every point of the winding, a step of forming the set of at least one holding block fastened to the magnetic circuit, a step of arranging the winding with respect to the magnetic circuit so that the set of at least one holding block holds the winding away from the magnetic circuit at every point of the winding (Figs. 2, 3, 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use the reactor of Yoshikawa to reduce vibrations (¶8).
Examiner Note: Product by process claims are governed by MPEP §2113.  Note that the determination of patentability is based on the product itself. Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. 
 As to claim 8, Rollin does not does not disclose wherein the material is an adhesive.
Yoshikawa teaches wherein the material is an adhesive (¶54 “epoxy resins, urethane resins, silicone resins, unsaturated polyester resins, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use the reactor of Yoshikawa to reduce vibrations (¶8).  
As to claim 9, the combination teaches comprising a step of positioning the winding and the magnetic circuit in a relative position wherein the winding is located away from the magnetic circuit at every point of the winding, followed by a step of applying adhesive between the winding and the branch and a step of polymerizing the adhesive so as to form the set of at least one holding block (Youshikawa, Fig. 2, Cooney, Fig. 2).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rollin (US 2016/0134211) in view of Yoshikawa (US 2018/0122551), Cooney (US 1,992,814).and Jaderberg (US 2009/0220723).

Jaderberg teaches comprising a step of injecting the material into a mould that surrounds the magnetic circuit and that defines at least one free volume wherein the set of at least one holding block is intended to be located, the step of injecting the material being followed by a step of removing the mould followed by the winding step  (¶38 “In the injection-moulding device, a first mould part 1 is fixed and comprises a resin injecting nozzle 2, which is fed by an extruder. Together with a second, moveable mould part 3 and a sub-part 8 on the second moveable part 3, the first mould part forms a cavity 4. The first and second mould parts further include means, in the form of coolant ducts 5, for cooling the mould parts in the vicinity of the cavity 4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rollin to use injection moulding described in Jadenberg ot reduce cost (¶13).  
	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839